Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,931,020. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Current Application 17/586,578 Claims
Patent No. 10,931,020 Claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
 Claim 17
Claim 18
Claim 18
Claim 19
Claim 19


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gyeong Hwan Jeong (KR 2011/0069386, hereby referred as Jeong).
Regarding claim 1, 
Jeong discloses; 
A waveguide device for a dual-polarized antenna array comprising (the waveguide in figures 8-9 and 12): 
a plurality of rows of common waveguides coupled with alternating pairs of adjacent rows of first waveguides associated with a first polarization and pairs of adjacent rows of second waveguides associated with a second polarization, wherein the plurality of rows of common waveguides are arranged in a plane that is perpendicular to a waveguide propagation direction of the common waveguides (figure 2, septum polarizer divides the waveguide in two waveguides. Figure 12 discloses a plurality of the structure of figure 2); and 
a waveguide feed network comprising (the feed network of figure 9): 
a first waveguide feed stage comprising: a first plurality of waveguide combiner/dividers (waveguide combiner/divider 135 to the left side for each pair of the plurality of pairs in figure 12), each of the first plurality of waveguide combiner/dividers coupled between a first intermediate waveguide (intermediate waveguide 160) and first waveguides of a first pair of adjacent rows of first waveguides (an adjacent pair of waveguides of the plurality of waveguides in figure 12); and 
a second plurality of waveguide combiner/dividers (waveguide combiner divider 135 to the right side for each pair of the plurality of waveguides in figure 12), each of the second plurality of waveguide combiner/dividers coupled between a second intermediate waveguide (intermediate waveguide 160 for each pair of the plurality of pairs of figure 12) and second waveguides of a second pair of adjacent rows of second waveguides (another adjacent pairs of waveguides of the plurality of waveguides in figure 12), wherein the second plurality of waveguide combiner/dividers are non-overlapping with the first plurality of waveguide combiner/dividers in directions parallel to the plane (figures 12 and 8, combiner/dividers 135); and 
a second waveguide feed stage coupled with the first intermediate waveguides and the second intermediate waveguides (figure 8, second waveguide feed stage 145).  

Hwan may not explicitly disclose that element 135 is a first waveguide feed stage and element 145 is a second waveguide feed stage. However, the Examiner deems that the element 135 and element 145, each is a feeding network coupled to the waveguide because it provides feed for the waveguide in the same manner as applicant’s feed network of figure 8A. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of the waveguide feed stages in order to provide a different polarization for the reduced size waveguide antenna.  

Regarding claim 2, 
Jeong discloses; 
Wherein: two or more first waveguides from the first pair of adjacent rows of first waveguides are formed from first waveguides coupled with a first group of common waveguides from adjacent rows of common waveguides (figure 12, plurality of rows of waveguides and each waveguide is divided by a septum polarizer for two waveguides); and 
two or more second waveguides from the second pair of adjacent rows of second waveguides are formed from second waveguides coupled with a second group of common waveguides from adjacent rows of common waveguides (figure 12, an additional pair of rows of the waveguide which comprises of a third pairs of waveguide rows), 
wherein the first group of common waveguides is different from the second group of common waveguides (figure 12, each waveguide is different because each waveguide is divided by septum polarizer).  

Regarding claim 3, 
Jeong discloses; 
Wherein the first group of common waveguides are formed from adjacent columns of common waveguides, and wherein the second group of common waveguides are formed from the adjacent columns (see figure 12, the plurality of columns of pair of waveguides as shown in the figure which comprises at least three pairs of columns; one pair as a common waveguide and another pair as an adjacent pair waveguides and another pair as a second group of waveguides). 

Regarding claim 4, 
Jeong discloses; 
Wherein the first group of common waveguides includes at least a first common waveguide that is included in the second group of common waveguides and a least a second common waveguide that is not included in the second group of common waveguides (see the plurality of four or two pairs of waveguides of figures 8-9 which feeding network 135 connected to two different waveguides. Furthermore, figure 12 comprises more than four waveguides).  

Regarding claim 5, 
Jeong discloses; 
Wherein the first group of common waveguides comprises common waveguides from two adjacent rows of common waveguides and two adjacent columns of common waveguides (figures 8-9, the plurality of four waveguides comprises of a waveguide with feeding network 135 for each different waveguides and this structure is similar for each pair. Furthermore, figure 12 comprises more than four waveguides).

Regarding claim 6, 
Jeong discloses; 
Wherein the second waveguide feed stage comprises: a first feed network coupled with the first intermediate waveguides (feed network 145 coupled to intermediate waveguide 160 for a pair of figure 12); and a second feed network coupled with the second intermediate waveguides (feed network 145 coupled to intermediate waveguide 160 for another pair of the plurality of pairs of figure 18).

Regarding claim 7, 
Jeong discloses; 
Wherein the first polarization is a right-handed circular polarization and the second polarization is a left-handed circular polarization (page 9, third paragraph of the translated document).  

Regarding claim 8, 
Jeong discloses; 
Wherein the first polarization is a first linear polarization and the second polarization is a second linear polarization orthogonal to the first linear polarization (page 8, paragraph ten of the translated document).  

Regarding claim 9, 
Jeong discloses; 
Wherein each common waveguide is located a same inter-element distance from at least two adjacent common waveguides (figure 12).  

Regarding claim 10, 
Jeong discloses; 
Wherein each common waveguide is divided into the first waveguide associated with the first polarization and the second waveguide associated with the second polarization by a septum polarizer (figure 2, septum polarizer divides the waveguide in two waveguides. Figure 12 discloses a plurality of the structure of figure 2).  

Regarding claim 11, 
Jeong discloses; 
Wherein: the dual-polarized antenna array is a lattice antenna array (see the array as shown in figures 12 and 18-19. Furthermore, see page 9 of the translated document, third paragraph for disclosing two different polarization); a first row of the dual-polarized antenna array has common waveguides each having a septum polarizer in a first orientation (see the first row of the waveguides as shown in figure 12 from right side which each waveguide has a septum polarizer inside with one direction); and a second, adjacent row of the dual-polarized antenna array has common waveguides each having a septum polarizer in a second orientation, wherein the second orientation is opposite the first orientation (see the second row of the waveguides as shown in figure 12 from right side which each waveguide has a septum polarizer inside with one direction opposite to the first row septum polarizer direction).

Regarding claim 12, 
Jeong discloses; 
Wherein each of the plurality of rows of common waveguides have septum polarizers inverted by rotation around a longitudinal axis relative to septum polarizers in an adjacent row of the plurality of rows of common waveguides (see the second row of the waveguides as shown in figure 12 and each waveguide has a septum polarizer inside with one direction opposite to the first-row septum polarizer direction).  

Regarding claim 13, 
Jeong discloses; 
Wherein there are no second waveguides located between the first waveguides of the first pair of adjacent rows of first waveguides, and wherein there are no first waveguides located between the second waveguides of the second pair of adjacent rows of second waveguides (see figure 12, the plurality of rows of waveguides. Furthermore, figure 9 comprises two pairs of waveguides).   

Regarding claim 14, 
Jeong discloses; 
Wherein a row of common waveguides is coupled with a row of the first waveguides associated with the first polarization and a row of the second waveguides associated with the second polarization (see page 9 of the translated document, third paragraph for disclosing two different polarization. Furthermore, see figure 12, the plurality of rows of waveguides. Furthermore, figure 9 comprises two pairs of waveguides).

Allowable Subject Matter
Claims 15-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards et al. US patent No. 7,564,421 and Seifried et al. US 2011/0267250, each alone, discloses the limitations of independent claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845